Per Curiam.
Plaintiff brought this action to obtain promotion to sergeant in the Flint Police Department. The controlling issue before the trial court was the correct date for the retirement of Sergeant Haley, the position to which plaintiff would be promoted. The trial court found from the testimony that for 18-1/2 years the 25 years of service required for retirement had been computed from recorded *58time of service, excluding overtime service. The trial court further found that Sergeant Haley’s retirement date was determined by this same method and that March 30, 1970, was the correct date for Haley’s retirement. On this record, we are unable to say we would have found differently had we sat as the trial court.
Affirmed but without costs.